Citation Nr: 1043366	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-23 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis.  

3.  Entitlement to an initial compensable rating for a skin 
disability (tinea versicolor and urticaria).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1990.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Columbia, South Carolina 
Department of Veterans' Affairs (VA) Regional Office (RO).

The issues of service connection for hypertension and an initial 
compensable rating for a skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left knee arthritis is manifested 
by painful motion, limitation of flexion to no worse than 
86 degrees, limitation of extension to no worse than 0 degrees, 
and no evidence of pain, fatigue, incoordination, or additional 
limitation of motion upon repetitive movements.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DC) 5003, 5260, 5261, 5257 (2010).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This includes consideration of 
the evidence pertaining to the level of disability from the time 
period one year before the claim was filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 
12 Vet. App. 119, 126 (1999)).  As the factual findings in this 
case do not show distinct time periods where the Veteran's 
disability exhibited symptoms that would warrant different 
ratings, staged ratings are not warranted.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-207 (1995).

DC 5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When there is some limitation of 
motion of the specific joint or joints involved that is 
noncompensable (0 percent) under the appropriate diagnostic 
codes, DC 5003 provides a rating of 10 percent for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific joint 
or joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 relate to limitation of motion of the leg.  
Under these diagnostic codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, depending 
on the degree of limitation of flexion or extension.  Initially, 
the Board notes that the normal flexion and extension of the knee 
joint range from 140 degrees to zero degrees.  38 C.F.R. § 4.71, 
Plate II (2010).  The VA General Counsel has determined that 
separate ratings may be awarded for disability of the same joint 
based upon findings of limitation of flexion and limitation of 
extension of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

Under DC 5260, flexion of the leg is rated as noncompensable when 
limited to 60 degrees; as 10 percent when limited to 45 degrees; 
as 20 percent when limited to 30 degrees; and a maximum of 30 
percent when limited to 15 degrees. Under DC 5261, extension of 
the leg is evaluated as noncompensable when limited to 5 degrees; 
as 10 percent when limited to 10 degrees; as 20 percent when 
limited to 15 degrees; as 30 percent when limited to 20 degrees; 
as 40 percent when limited to 30 degrees; and a maximum 50 
percent when limited to 45 degrees.  

Additionally, DC 5257 is also for consideration.  The VA General 
Counsel has determined that separate ratings may be awarded for 
disability of the same joint based upon findings of limitation of 
motion and instability of that joint).  VAOPGCPREC 23-1997 (July 
1997).  According to DC 5257, impairment of the knee, to include 
recurrent subluxation or lateral instability will be evaluated as 
10 percent disabling when slight, 20 percent when moderate, and a 
maximum 30 percent when severe.

History and Analysis

In addressing this matter, the Board has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis in the following decision will focus 
specifically on what evidence is needed to substantiate the issue 
on appeal and what the evidence in the claims file shows, or 
fails to show, with respect to that claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran was granted service connection and assigned a 10 
percent rating for his left knee arthritis, effective October 11, 
2005.  The Veteran has disagreed with this initial rating.  

In the present case, the Veteran contends that his left knee 
disability is more severe than the current evaluations indicate.  
As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 38 C.F.R. § 4.1.  The Board finds 
that the pertinent medical findings, as shown in the multiple 
examination and outpatient treatment sessions conducted during 
the current appeal, directly address the criteria under which the 
Veteran's left knee disability is evaluated and are, thus, more 
probative than the subjective evidence of complaints of 
symptomatology.  

A May 2007 VA examiner noted that the Veteran described pain in 
his knees that was on and off since service.  The Veteran 
described pain in his left knee on most days, with an average of 
5/10 in intensity.  He reported occasional locking and 
instability, but denied swelling.  Upon range of motion testing, 
he demonstrated full extension to 0 degrees and flexion to 130 
degrees.  There was mild end-of-range pain in the left knee.  He 
was able to repetitively range the left knee without change in 
his range of motion or in his level of pain.  The Veteran had a 
normal anterior drawer test, posterior drawer test, Lachman's 
test and McMurray's test.  There was very mild crepitus and no 
joint warmth, effusion or erythema in the knee.  There was also 
no ligamentous laxity with varus or valgus stressing of the knee 
and it was non-tender to palpation.  The examiner noted that 
plain films showed that the Veteran had very mild degenerative 
joint disease of the left knee and that for the most part, his 
joint spaces were maintained.  

Private treatment records from January to August 2008 show the 
Veteran developed a complex ganglion cyst in his left knee.  In 
July 2008, the Veteran reported problems with the cyst and he 
wanted to have it removed.  In August 2008, the Veteran had the 
ganglion cyst in his left knee excised.  The operative report 
showed that the Veteran tolerated the procedure well and was sent 
to recovery in good condition.  

A January 2009 examiner noted that the Veteran described 
increased pain in his left knee.  Subjective complaints included 
severe pain with intermittent locking, instability and swelling.  
The Veteran reported flares of pain that are severe and last all 
day.  Range of motion of the left knee was extension to 0 degrees 
with pain and flexion to 86 degrees with pain.  Range of motion 
was not additionally limited following repetitive use.  The knee 
was stable with Lachman and drawer testing and varus and valgus 
stressing.  There was palpable tenderness in the medial and 
lateral joint spaces.  There was also grade 2 crepitus and 
positive for a McMurray sign for medial and lateral meniscal 
derangement.  

The Board finds that an evaluation in excess of 10 percent is not 
warranted for the Veteran's service-connected left knee 
disability is not warranted.  As the prior discussion of the 
relevant medical evidence of record indicates, this 10 percent 
evaluation is based on the objective findings of painful motion 
of the Veteran's left knee.  Specifically, the multiple medical 
examinations completed on the Veteran's left knee show evidence 
of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.

However, the Veteran's limitation of extension was no worse than 
0 degrees.  Such findings support the currently assigned rating 
of 10 percent, but no higher, based on limitation of extension of 
this joint.  See 38 C.F.R. § 4.71a, DC 5261.  

Further, as this earlier discussion of the pertinent medical 
evidence of record indicates, the multiple examinations conducted 
on the Veteran's left knee during this portion of the appeal 
period show limitation of flexion of the left knee joint to no 
worse than 86 degrees.  Such findings do not support a 
compensable rating for the Veteran's service-connected left knee 
disability.  See 38 C.F.R. § 4.71a, DC 5260.  

Moreover, the multiple examinations conducted on the Veteran's 
left knee during this portion of the appeal period consistently 
showed no evidence of additional  pain, fatigue, or 
incoordination upon repetitive movements.  With no additional 
limitation of motion based on such factors, a higher rating based 
on pain is not warranted.  DeLuca, 8 Vet. App. at 204-207 (1995).  

For purposes of DC 5257, the preponderance of the evidence is 
against an objective finding of laxity, instability or recurrent 
subluxation.  Though the Veteran complained of occasional locking 
and instability at the May 2007 and January 2009 VA examinations, 
no VA or private medical care providers have found any objective 
indication of instability or recurrent subluxation.  Indeed, the 
VA examiners specifically determined that the Veteran's ligaments 
were stable.  Based on this evidentiary posture, a separate 
compensable rating based on instability of the left knee is not 
warranted.  

Moreover, there is no evidence of ankylosis or semilunar 
cartilage issues.  Thus, DC 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the Veteran 
has impairment of the tibia and fibula through nonunion or 
malunion and no evidence of genu recurvatum.  Thus, DCs 5262 and 
5263 are also not applicable in this case.  

There is no basis for separate evaluations for flexion and 
extension, as the Veteran does not have sufficient limitation of 
flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260 or sufficient limitation of extension (5 
degrees) for a zero percent evaluation under Diagnostic Code 
5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Consequently, the Board finds that the disability picture for the 
Veteran's service-connected left knee arthritis does not more 
nearly approximate the criteria for a 20 percent evaluation than 
those for a 10 percent evaluation.  Based on this evidentiary 
posture, a rating higher than 10 percent is not warranted.  38 
C.F.R. § 4.7.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected left knee 
arthritis.  The evidence fails to demonstrate symptomatology of 
such an extent that application of the ratings schedule would not 
be appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disability is specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.  Since the 
available schedular evaluation adequately contemplates the 
Veteran's level of disability and symptomatology, the second and 
third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this 
service-connected disability causes recurrent hospitalization or 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).





Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, as well as of the evidence needed to 
substantiate his claim for service connection, by letters in 
August and November 2006, before the rating decision that is the 
subject of this appeal.  This letter provided the Veteran with 
the specific notice required by Dingess, including information 
necessary for establishing an initial rating and regarding 
effective dates.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in 
response to notice of its decision on a claim for which VA has 
already given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The Veteran also received a July 2007 letter that 
notified the Veteran what evidence was needed to substantiate his 
claim for an increased rating.  A subsequent adjudication was 
accomplished in December 2007.  The Board concludes that VA has 
met its duty to notify the Veteran concerning his claim and any 
timing issues were nonprejudicial to the Veteran, particularly as 
there has been a subsequent adjudication.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records.  Private treatment 
records are associated with the claims folder.  The Veteran was 
given VA examinations in connection with the claim.  Statements 
of the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claim were insignificant and non-prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

An initial rating in excess of 10 percent for left knee arthritis 
is denied. 


REMAND

The Veteran's service treatment records reflect elevated blood 
pressure readings throughout service, including on his April 1971 
enlistment examination, in July 1976, August 1979, March 1980, 
June 1981, May 1982 (noting borderline blood pressure for age), 
January 1984, August 1984, May 1985, January 1985, July 1985, 
November 1985, December 1985, February 1987, August 1987, August 
1988, January 1989, February 1989, October 1989 and on his March 
1990 separation Report of Medical Examination.  The Board also 
notes that he checked the box for high or low blood pressure on 
his March 1990 separation Report of Medical History.  His current 
treatment records show a diagnosis of hypertension.  

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases, such as this one, where there is (1) evidence of 
a current disability, (2) evidence of an in-service event, 
injury, or disease, and (3) an indication that there may be a 
connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.326 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end, the Veteran was given a VA medical 
examination in conjunction with these claims in December 2006.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided). 

The December 2006 VA examiner specifically stated that the 
Veterans claims file was not reviewed and makes no reference to 
any service treatment records or medical records.  As the 
Veterans claims file contains both his service treatment records 
and other post-service medical records, it is not possible that 
the examiner considered all procurable and assembled data by 
obtaining all tests and records that might reasonably illuminate 
his medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  

In addition, the Board also notes that the examiner was not asked 
for and did not provide a nexus opinion.  Further, the Veteran 
has claimed service connection for hypertension on both a direct 
basis and as secondary to his service-connected diabetes 
mellitus.  Since the December 2006 examiner did not have access 
to the Veterans claims file and did not provide a medical nexus 
opinion, the Board finds that a new examination with a nexus 
opinion should be provided to the Veteran.

Another examination of the Veteran and a full review of the 
Veteran's service treatment records, medical records and claims 
file by an examiner(s) would be helpful in deciding his claim.  
The examiner should take into account the Veteran's entire 
medical history, address his contentions and provide a complete 
rationale for any opinion provided.

The Veteran was afforded VA examinations addressing his skin 
disability in December 2006 and January 2009.  However, a remand 
is necessary in order to obtain a new VA examination.  In Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994), the Veteran's tinea pedis 
was rated by analogy to the diagnostic code for eczema and that 
the court interpreted the diagnostic code to provide for rating 
during an active phase and during an inactive phase and held that 
given the appellant's prior history of remission and recurrence 
of tine pedis, the VA examination was not adequate because it was 
not conducted during the active phase of the Veteran's disorder.  
The Board is cognizant that, the U.S. Court of Appeals for 
Veterans Claims ("Court") has held that the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed by rating adjudicators, and that a skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. 
Brown, 2 Vet. App. 675 (1992).  

The Board notes the examinations in this case are inadequate 
because they were not conducted while the Veteran's skin 
disability was in an active state.  In addition, there was no 
indication in the examinations as to the duration of the previous 
outbreaks, where on the body the outbreaks occurred and what was 
the percentage of the entire body or exposed area affected during 
the outbreaks.  See 38 C.F.R. § 4.118, DC 7806.  Therefore, the 
Board will remand for another VA examination during one of the 
Veteran's episodic exacerbations and to obtain the current nature 
of any and all manifestations.  

The appellant is hereby reminded that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that taking 
photographs of the skin disability (i.e., 
tinea versicolor and urticaria) when it 
occurs and submitting such photographs would 
aid in the consideration of his claim.  
Advise him to also seek medical treatment 
when the skin disability is active and submit 
the report of treatment or provide sufficient 
information for VA to obtain such report.

2.  The Veteran should be afforded a VA 
examination to determine the current nature 
and extent of any skin disability (tinea 
versicolor and urticaria) found to be present 
during the active stage of the Veteran's foot 
disability.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings that pertain to the 
presence or absence of any skin disability.  
The examiner should also specifically comment 
on the durations of previous outbreaks, where 
on the body the disability manifested and 
what was the percentage of the entire body 
and exposed area affected.  

All indicated testing should be conducted and 
photographs should be obtained if deemed 
warranted.  The claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with the 
examination.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND and acknowledges such review in the 
examination report.

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of the Veteran's hypertension.  The 
examiner should specifically delineate all 
diagnoses.  All necessary testing should be 
conducted.  The Veteran's claims folder, 
including a copy of this Remand, should be 
available to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history as well 
as the Veteran's assertions regarding his 
symptomatology.

After reviewing the claims file and examining 
the Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (meaning at least 50 percent 
probable) that the Veteran's hypertension had 
its onset in service or within one year 
thereafter, was aggravated by service or is 
otherwise related to service, to include as 
secondary, due to or aggravated by his 
service-connected diabetes mellitus.  The 
examiner should specifically address the 
elevated blood pressure readings in service.  

Any opinion expressed in the examination 
report should be accompanied by a detailed 
written rationale citing to evidence in the 
claims file and/or sound medical principles.  

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


